Title: From Alexander Hamilton to Mahlon Ford, 18 March 1799
From: Hamilton, Alexander
To: Ford, Mahlon



New York March 18. 1799
Sir

Two companies of Artillerists have just been detached from this Quarter under the command of Capt Henry of the 2 Regiment for New Town in Bucks County Pensylvania by the way of Amboy & Brunswick. At Brunswick they will be joined by Lt Boote with a party of Infantry. And Capt Shoemaker with a company of Infantry from Frederick Town Maryland and Capt Irvine with a Company of Artillerists from Carlisle Pensylvania and another company of Artillerists from Fort Mifflin have been ordered to rendezvous at Reading. It is contemplated that these corps may be united under one command, to act in support of the Pensylvania volunteers against the Insurgents of Northampton.
You are designated to this command and accordingly you will forthwith proceed to Brunswick & thence until you fall in with the Detachment first mentioned & you will take the command of the same & you will open a correspondence that the other companies which are ordered to Reading.
But as to the Union of the whole Corps and as to every ulterior movement you will take the orders of the Secy of War & of Brigadier General Mc.Pherson with whom you will for this purpose open a correspondence.
Capt Henry will communicate to you his instructions which will also serve as your guide.
I am Sir   Your Obed ser

Immediately on receipt of this letter you will please to acknowlege it.

Major Fordnear Morris Town

